 


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DANIEL JACOBS,                              :    Civil No. 1:17-cv-0904
                                            :
                          Plaintiff,        :
                                            :
                     v.                     :
                                            :
COUNTY OF YORK, et al.,                     :
                                            :
                          Defendants.       :    Judge Sylvia H. Rambo

                                MEMORANDUM
         Before the court is a motion for reconsideration of the court’s March 18, 2019

memorandum and order adopting the magistrate judge’s report and recommendation.

(Doc. 23.) In the motion, Jacobs indicates that the court failed to consider objections

he filed to the report and recommendation in an “Affidavit” on March 23, 2018. (See

Doc. 17.) After reviewing those objections, the court finds that they lack merit and

will therefore deny the motion for reconsideration.

    I.      Discussion

         In the affidavit, Jacobs sets forth several reasons why the report and

recommendation should be rejected: 1) he did not consent to a magistrate judge

presiding over his case; 2) the magistrate judge misinterpreted his complaint and

recommended dismissal pursuant to inapplicable law; 3) he did not have a chance to

conduct discovery; and 4) the magistrate judge should not have deemed his pending

motions moot. (See generally id.)



 
 




      a) Jurisdiction of magistrate judge

      This case was assigned to the undersigned judge who designated a magistrate

judge to screen the case. Pursuant to 28 U.S.C. § 636(b)(1), the magistrate judge

properly exercised his powers in this case. See also M.D.L.R. 72.1, 72.2 & 72.3.

      b) The magistrate judge’s report and recommendation

      As the magistrate judge detailed in his report and recommendation, Plaintiff

was convicted of murdering his then-girlfriend and their seven-month-old daughter

in 1992. At trial, Plaintiff denied killing his daughter but admitted to killing his

girlfriend. He was found guilty of two counts of first-degree murder and was

sentenced to death for the murder of his girlfriend and to life imprisonment for the

murder of his daughter. In 2001, Plaintiff filed a habeas corpus petition in this court

pursuant to 28 U.S.C. § 2254, asserting fifteen claims for relief. Ultimately, a new

trial on the charge of his girlfriend’s murder was granted. Plaintiff was then found

incompetent to stand trial from March 2009 through September 2016. Proceedings

have now resumed, but his new trial for the charge of murdering his girlfriend has

not yet occurred.

      With that background, Plaintiff has brought the present action against twelve

defendants, including his court appointed attorney, the warden of York County




 
 


Prison, a York County Common Pleas Judge, and the York County District Attorney.

(See Doc. 1.) In his complaint, he alleges five counts:

         (1) “Access of Courts and Freedom of Expression Deprivation in
         Violation of the First and Fourteenth Amendments” against
         Defendants Floyd, Marshall, Hoffman, Kessel, and Ness (Doc.
         1, ¶ 127);

         (2) “False Imprisonment and Illegal Search and Seizure in
         Violation of the Fourth and Fourteenth Amendment” against
         Defendants Floyd, Marshall, Kessel, Barker, Kearney, Ness,
         Rudd, Sabel, and Reihart (Doc. 1, ¶ 135);

         (3) “Deprivation of a Choice to Remain Silent in Violation of the
         Fifth and Fourteenth Amendments” against Defendants
         Marshall, Kessel, Ness, Sabel, and Rudd (Doc. 1, ¶ 144);

         (4) “Deprivation of the Constitutional Rights to a Fair and
         Speedy Trial and Self Representation” against all named
         Defendants (Doc. 1,¶ 154); and

         (5) “[T]he Right to be Free from Cruel and Unusual Punishment
         in Violation of the Eighth Amendment” against Defendants
         Floyd, Marshall, Hoffman, Kessel, Barker, Ness, and Rotenberg
         (Doc. 1, ¶ 170).

      In his prayer for relief, Plaintiff requests a declaration that his constitutional

rights were violated and seeks a series of preliminary and permanent injunctions

against the state court, prison officials and other defendants, in addition to

compensatory and punitive damages. (See Doc. 1, ¶¶ 187-92.)

      The magistrate judge properly concluded that Plaintiff’s request for an

injunction involving the pendant state case would run afoul of the Younger

Abstention Doctrine. As the magistrate judge explained, there are ongoing state

 
 


proceedings in this case and those proceedings will afford Plaintiff a full and fair

opportunity to litigate many of the issues raised in this lawsuit. It is also clear that

the state proceedings implicate important state interests, namely, the right to enforce

state criminal law. Accordingly, abstention is proper in this case.

          Furthermore, a civil rights action against state officials based upon a state

criminal action in which the plaintiff did not receive a favorable outcome is

impermissible under Heck v. Humphrey, 512 U.S. 477, 487 (1994). Until such time

as Plaintiff receives a favorable outcome in the underlying state case, a § 1983 claim

arising from the state criminal conviction must fail.

          c) Remaining arguments

          Plaintiff’s remaining arguments are meritless. As the complaint did not

survive the screening procedures set forth in 28 U.S.C. § 1915(e), Plaintiff was not

entitled to seek discovery and his outstanding motions were properly deemed moot.

    II.      Conclusion

          For the reasons set forth above, the motion for reconsideration will be denied.



                                          s/Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge


Dated: April 25, 2019




 
